Title: From Alexander Hamilton to Otho H. Williams, 5 December 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentDecember 5. 1791
Sir

If the Supervisor of the District of Maryland should apply to you for four hundred Dollars, you will advance him that sum, which he will repay to you out of the duties on Spirits distilled within his district as soon as a sufficient sum shall be received. You will nevertheless take duplicate receipts and transmit one to the Treasury.

The state of the business does not permit that this sum should be brought into your account as Collector. It will appear therefore in your returns as a part of the Cash in hand; but the fact will be properly noted here and finally regulated so as either to end in a credit or reimbursement.
I am, Sir,  Your Most Obed Servant

Alexander Hamilton
Otho H Williams Esqr.Collector, Baltimore.

